Offense, cattle theft; penalty, two years in the penitentiary.
The hide of a freshly slaughtered yearling was found on a river bank. It was identified as having come from a missing yearling belonging to W. T. Matthews. A search revealed the tracks of a horse which had apparently circled an animal. The tracks of this *Page 523 
horse were of a peculiar nature and their trail led to the home of appellant. There officers found some specks of blood on the gallery and freshly washed men's clothes with some specks on them which appeared to be blood. It was further shown that some fresh beef was found near the home of appellant. A horse whose tracks appeared identical with those referred to was also found and is shown to have belonged to one Bill Turner. Turner testified that appellant had borrowed this horse on the night the animal is supposed to have been stolen. He testified also to other incriminating facts.
It is claimed that Turner was an accomplice and was not sufficiently corroborated. We are of the opinion that the facts, a brief statement of which is shown above, were sufficient to corroborate Turner, under rules of law regarding such matters too frequently stated to here need repetition.
The appellant claims error in the action of the Court in overruling his motion for new trial for newly discovered evidence. The order of the Court pertaining to this matter recites that evidence was heard. Such evidence is not brought up in the record. Under these circumstances we must presume that the action of the trial court in overruling appellant's motion regarding this matter was correct. Burrell v. State,11 S.W.2d 794; Cooper v. State, 13 S.W.2d 834.
It is further complained that appellant was not permitted on cross examination to elicit certain answers from the witness Turner. The answer or answers expected are not set out in the bill. The bill, we think, is deficient in other respects and presents nothing for review. Serna v. State, 7 S.W.2d 543; Harrison v. State, 12 S.W.2d 795.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.